Citation Nr: 0619223	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  02-07 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for residuals of a total hysterectomy.

2.  Entitlement to an initial evaluation in excess of 10 
percent for thoracolumbar strain.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for tendinitis of the right knee.

4.  Entitlement to an initial evaluation in excess of 10 
percent for tendinitis of the right foot.

5.  Entitlement to an initial compensable evaluation for 
tension headaches.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from September 
1998 to August 2000.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal of a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which granted entitlement to service 
connection for residuals of a total hysterectomy, 
thoracolumbar strain (back disability), tendinitis of the 
right knee (right knee disability), tendonitis of the right 
foot (right foot disability), and tension headaches.  
Residuals of a total hysterectomy were assigned a 50 percent 
evaluation; back, right knee, and right foot disabilities 
were each assigned a 10 percent evaluation; and tension 
headaches were assigned a noncompensable evaluation.  Those 
evaluations were effective September 1, 2000.  

The issues of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability and entitlement to service connection for 
fibromyalgia were denied by rating decision in May 2004.  A 
notice of disagreement to the denials was received by VA in 
November 2004, and a Statement of the Case was issued in 
December 2004.  The next correspondence to mention these 
issues was a Written Brief Presentation dated in May 2006.  
Consequently, these issues were not timely appealed and are 
not part of the veteran's current appeal.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200, 20.302 (2005).

The veteran's Vocational Rehabilitation Folder was added to 
the file in December 2005, after the most recent Supplemental 
Statement of the Case, along with a written waiver of RO 
consideration of that evidence, received by VA in April 2006.  
See 38 C.F.R. § 20.1304 (2005).

The issues of entitlement to initial evaluations in excess of 
10 percent for back, right knee, and right foot disabilities 
are being remanded to the RO via the Appeals Management 
Center in Washington, DC.  


FINDINGS OF FACT

1.  The veteran had a total hysterectomy in service, greater 
than 3 months prior to the grant of service connection.

2.  The veteran does not have characteristic prostrating 
headaches averaging one in two months over the last several 
months.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for residuals of a total hysterectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.116, Diagnostic Code 7617 (2005).

2.  The criteria for an initial compensable evaluation for 
tension headaches have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8199-8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The veteran's claims for service connection were received by 
VA in September 2000.  In March 2001, the RO sent the veteran 
a letter, with a copy to her representative at the time, in 
which she was informed of the requirements needed to 
establish service connection.  The veteran was granted 
entitlement to service connection for residuals of a total 
hysterectomy and tension headaches in a July 2001 rating 
decision.  In August 2004, the RO sent the veteran a letter 
in which she was informed of the requirements needed to 
establish an increased evaluation.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information she was responsible for and the 
evidence that was considered VA's responsibility.  The 
letters explained that the veteran could obtain the evidence 
to support her claims herself or she could provide VA with 
sufficient information for VA to request the evidence for 
her.  Additional private medical evidence was subsequently 
received from the veteran.  

The duty to notify includes informing the veteran that she 
must send in all evidence in her possession pertaining to her 
claim.  38 C.F.R. § 3.159(b)(1).  The August 2004 letter 
stated "[i]f there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  

The Board notes that the veteran was not informed that a 
particular effective date would be assigned if either of the 
increased rating claims decided herein was granted, as 
required in claims for increased ratings by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  However, since the 
veteran's claims for initial increased ratings for residuals 
of a total hysterectomy and for tension headaches are being 
denied, no new effective date will be assigned, so there can 
be no possibility of any prejudice to the veteran.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The veteran 
was afforded a VA gynecologic examination in April 2001 
and a VA neurologic examination in May 2003.  

The veteran has been given ample opportunity to present 
evidence and argument in support of her claims decided 
herein.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Increased Rating Claims

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
issues decided below are based on the assignment of an 
initial rating for each disability following an initial award 
of service connection for the disabilities.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court of Appeals for 
Veterans Claims (Court) rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  The Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).

Analysis

Residuals Of A Total Hysterectomy 

The veteran's service-connected residuals of a hysterectomy 
is currently assigned a 50 percent evaluation under the 
provisions of 38 C.F.R. § 4.116, Diagnostic Code 7617 for 
complete removal of the uterus and both ovaries.  Under 
Diagnostic Code 7617, a 100 percent rating is granted for the 
initial three months after the complete removal of the uterus 
and both ovaries; a 50 percent rating is granted after three 
months.  

The veteran is currently in receipt of the maximum disability 
evaluation available for a total abdominal hysterectomy and 
bilateral salpingo-oophorectomy under Diagnostic Code 7617.  
A rating in excess of 50 percent is not available under any 
other provision of the rating schedule that is relevant to 
the postoperative residuals of a hysterectomy.  In essence, 
the veteran currently has the highest possible schedular 
rating provided for a hysterectomy and removal of both 
ovaries, where more than three months have elapsed since the 
surgical procedure.  38 C.F.R. 
§ 4.116, Diagnostic Code 7617.  Consequently, an initial 
rating in excess of 50 percent for service-connected 
residuals of a hysterectomy is not warranted.

Tension Headaches

Service connection is currently in effect for headaches, with 
an initial noncompensable rating under the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 8199-8100.  Diagnostic Code 
8199 represents an unlisted disability requiring rating by 
analogy to one of the disorders listed under 38 C.F.R. § 
4.124a.  See 38 C.F.R. § 4.27 (2005).  Pertinent regulations 
do not require that all cases show all the findings specified 
by the Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2005).  The veteran's tension headaches are 
analogous to migraine headaches.

Diagnostic Code 8100 involves migraines, and a 50 percent 
rating is assigned for migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability; a 30 percent rating is 
assigned for migraines with characteristic prostrating 
attacks occurring on an average once a month over last 
several months; a 10 percent rating is assigned for migraine 
headaches with characteristic prostrating attacks averaging 
one in 2 months over last several months; and a 
noncompensable rating is assigned when there are less 
frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2005).

On VA examination in April 2001, the veteran said that she 
had headaches 2-3 times a week.  Tension headaches were 
diagnosed.  The veteran noted on VA examination in May 2003 
that her headaches occurred 2-3 times a week, that she was 
intolerant of sound and bright lights during the headaches, 
that she was not taking medication for her headaches, and 
that the headaches were not prostrating.  According to a 
September 2004 statement from a VA physician, who was the 
veteran's primary care physician, the veteran had headaches 
of a migraine nature on a weekly basis.  It was noted that 
the headaches had been treated in the past with medication 
and that her headaches continued to be disabling.  Magnetic 
resonance imaging, accomplished because of complaints of 
increased headache intensity, was considered normal.  

Although the VA physician concluded in September 2004 that 
the veteran's headaches were disabling, the physician went on 
to conclude that it was other disabilities that make it 
unlikely for her to be gainfully employed.  Consequently, 
because the evidence as a whole indicates that the veteran's 
headaches are not prostrating and do not prevent her from 
working, a preponderance of the evidence is against a 
compensable evaluation for tension headaches.  38 C.F.R. 
§ 4.7.

Since the medical evidence of record relied on by the Board 
is consistent and there is no evidence of clearly delineated 
significant increase or decrease in symptomatology during the 
appeal period, the Board concludes that staged ratings are 
not warranted for this issue.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Extraschedular Rating and Reasonable Doubt

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

In this regard, the schedular evaluations are not inadequate 
for the disabilities addressed above.  Despite the veteran's 
complaints of residuals of a total hysterectomy and tension 
headaches, the medical evidence does not show marked 
interference with employment due to service-connected 
disability.  Additionally, the veteran has not been recently 
hospitalized for her service-connected residuals of a total 
hysterectomy or tension headaches.  The veteran has not 
submitted evidence that her residuals of a total hysterectomy 
or tension headaches result in disability factors not 
contemplated in the criteria.  Thus, the RO's decision not to 
refer either issue for extraschedular consideration to the 
Chief Benefits Director or the Director of Compensation and 
Pension Service was correct.  

The Board considered the doctrine of reasonable doubt in 
reaching this decision, however, as the preponderance of the 
evidence is against the veteran's claims for an initial 
rating in excess of 50 percent for residuals of a total 
hysterectomy and for an initial compensable rating for 
tension headaches, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 50 percent for residuals of a 
total hysterectomy is denied.

An initial compensable evaluation for tension headaches is 
denied.   


REMAND

The veteran contended in VA treatment records dated in July 
2004 that her service-connected back disability had worsened 
since her last VA compensation examination for rating 
purposes in May 2003, and the Board notes that back spasms 
were reported by the veteran's VA physician in September 
2004.  With respect to the veteran's claims for initial 
ratings in excess of 10 percent for right knee and right foot 
disabilities, the Board notes that there is very little 
recent medical information since April 2001 on which to rate 
the disabilities, despite the veteran's complaints that 
included right foot problems in VA treatment records in 
September 2004.  Additionally, the Board would note that the 
recent evidence does not adequately address functional loss 
of use caused by the veteran's service-connected back, right 
knee, and right foot disabilities, as required by DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Consequently, the Board notes 
that the current nature and severity of the veteran's 
service-connected back, right knee, and right foot 
disabilities are unclear from the current evidence of record.

Based on the above, the issues of entitlement to initial 
ratings in excess of 10 percent for service-connected back, 
right knee, and right foot disabilities are being remanded 
for the following actions:  

1.  The veteran must be requested to identify 
specific names, addresses and approximate 
dates of treatment, both VA and private, for 
all health care providers who may possess 
additional records with regard to her 
service-connected back, right knee, and right 
foot disabilities, especially any treatment 
after November 2004.  Then, with any 
necessary authorization from the veteran, VA 
must attempt to obtain copies of all 
treatment records identified by the veteran 
that have not been previously secured.  If VA 
is unsuccessful in obtaining any medical 
records identified by the veteran, it must 
inform the veteran and her representative of 
this and request them to provide copies of 
the outstanding medical records.

2.  Thereafter, the RO must arrange for 
examination of the veteran by a health care 
provider with appropriate expertise to 
determine the current nature and severity of 
the veteran's service-connected thoracolumbar 
strain, tendonitis of the right knee, and 
tendonitis of the right foot disabilities.  
The VA claims folder, including a copy of 
this Remand, must be made available to and 
reviewed by the examiner.  All indicated 
tests and studies, including x-rays, must be 
accomplished; and all clinical findings must 
be reported in detail and correlated to a 
specific diagnosis.  The examiner must 
describe all symptomatology due to the 
veteran's service-connected thoracolumbar 
strain, tendonitis of the right knee, and 
tendonitis of the right foot disabilities.  
The examiner must also provide findings on 
the range of motion of the thoracolumbar 
back, right knee, and right foot, with 
standard ranges provided for comparison 
purposes, and comment on whether there is any 
thoracolumbar back, right knee, and/or right 
foot weakness, fatigability, incoordination, 
or flare-ups.  If feasible, such findings 
must be portrayed in terms of degrees of 
additional loss of motion.  The examiner must 
identify any objective evidence of pain in 
the thoracolumbar back, right knee, and right 
foot and any functional loss associated with 
pain.  The examiner must also provide an 
opinion on the impact of the veteran's 
service-connected thoracolumbar strain, 
tendonitis of the right knee, and tendonitis 
of the right foot disabilities on her ability 
to work.  All examination findings, along 
with the complete rationale for each opinion 
expressed and conclusion reached, must be set 
forth in a typewritten report.

3.  The RO must inform the veteran that it is 
her responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 (2005).  
In the event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.
4.  After the above, the RO must readjudicate 
the veteran's claims for initial ratings in 
excess of 10 percent for service-connected 
thoracolumbar strain, tendonitis of the right 
knee, and tendonitis of the right foot 
disabilities, taking into consideration any 
and all evidence that has been added to the 
record since its last adjudicative action.  
If any of the benefits sought on appeal 
remains denied, the veteran and her 
representative must be provided a 
Supplemental Statement of the Case, to 
include the relevance of 38 C.F.R. 
§ 3.321(b)(1) (2005).  The veteran and her 
representative must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


